DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enloe et al.(US Patent 4,666,647) in view of Hagita et al.(JP 6186543B1) and Gould(US Patent 4,994,141).  EP 3572054 is considered an English language translation of Hagita et al. and all columns refer thereto.
Enloe et al. discloses an apparatus for making an absorbent core comprising a dispenser for dispensing a fiber(11), and a fiber stacking drum for stacking fibers on the outside while sucking fiber toward the inside which includes a wheel(74) attached to one end of a rotation shaft(19), a cylindrical fiber stacking ring(21), a suction chamber(99) on an inner surface of the fiber stacking ring.(Figure 5)  The reference does not explicitly show a fixed frame to which the suction chamber is attached or the drum being slidable in an axial direction and removably attached to the end of the rotation shaft.   Hagita et al. discloses it is known to exchange the drum for a different one to reduce downtime but does not explain how this is done.[101]   Gould discloses a method of changing fiber stacking drums wherein the drum is supported by a fixed frame to which the vacuum chamber is attached and the drum is slidable along the axial direction of the rotation axis to allow removal of elements attached to the drum.(Figures 2 and 3)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the drum of Enloe et al. replaceable as suggested in Hagita et al. since this would minimize downtime by supporting the drum on a fixed frame to which the vacuum chamber is attached and making the drum is slidable along the axial direction of the rotation axis to allow removal of the drum(which the wheel is part of) without removing the fiber dispenser thus decreasing downtime.(Col. 1, ll. 15-20; Figures 2 and 3)  While the references do not disclose the wheel being attached to the end of the rotation shaft by a fastener, this would have been obvious to one of ordinary skill in the art at the time of filing since the use of fasteners to hold elements on and allow them to be removed is extremely well known and conventional in the manufacturing arts.
Regarding claim 2, Enloe et al. shows a bearing cylinder for supporting the rotating shaft.(69)  One in the art would appreciate that since this bearing cylinder is part of the drum, it would also be moveable relative to the fixed frame in the axial direction as it is part of the drum when it is removed.
Regarding claim 7, Gould shows sliding the drum from an operating position to a replacement position away from the fiber dispenser.(Figure 3)  Since Hagita et al. suggests removing the entire drum, one in the art would appreciate the fastener would need to be removed, the drum removed and replaced, and the fastener reattached before the drum was slid back into place as that is how you remove a part and replace it.
Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest the output of the motor being fixed to the opposite side of the rotation shaft from the fastener and slidable relative to the fixed frame.  While Gould shows the motor is linked to the end of the shaft opposite the location of any fasteners(Figure 3), there is no suggestion it is slidable in the axial direction.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746